--------------------------------------------------------------------------------



NON-RECOURSE COMMERCIAL NOTE


$2,200,000.00                                                                                                                     
Lexington, Kentucky




FOR VALUE RECEIVED, and in consideration of the terms and conditions contained
in that certain Agreement of Purchase and Sale of Assets dated effective as of
January 1, 2008, among Lender, TGC, Inc., AT Gas Gathering Systems, Inc., and
Borrower (the “Purchase Agreement”), WILDCAT ENERGY CORP., a Nevada corporation,
with an address of P.O. Box 3008, London, Kentucky  40743 ("Borrower"), promises
to pay to the order of ENERGAS RESOURCES, INC., a Delaware corporation, with an
address of 800 NE 63rd Street, 3rd Floor, Oklahoma City, Oklahoma  73105
("Lender"), the principal sum of Two Million Two Hundred Thousand Dollars
($2,200,000.00), together with interest thereon, on or before the "Maturity
Date" as that term is defined below.  Principal of this Note and all accrued
interest thereon shall be due and payable as follows:


1.
Interest Rate.  This Note shall bear interest from the date hereof until the
outstanding principal balance of this Note, all accrued but unpaid interest
thereon and all other charges, fees or expenses hereunder have been repaid to
Lender in full, at a fixed rate equal to seven and one-half percent (7.50%) per
annum.  All interest calculations under this Note will be made based on a year
of 360 days for the actual number of days in each interest period.

 
2.
Payments.  The principal of, and all interest on, this Note shall be due and
payable as follows:

 
 
a.
Borrower shall pay $100,000 on April 1, 2008, which shall be applied first to
all accrued but unpaid interest and then to principal;

 
 
b.
Borrower shall pay $100,000 on July 1, 2008, which shall be applied first to all
accrued but unpaid interest and then to principal; and

 
 
c.
Thereafter, Borrower shall make payments of interest only on this Note,
beginning on October 1, 2008, and continuing on every January 1, April 1, July 1
and October 1 of every calendar year thereafter, with a final payment of the
outstanding principal balance of this Note, and all accrued interest thereon,
payable on the Maturity Date.

 
3.
Maturity Date.  The outstanding principal of this Note, all accrued but unpaid
interest thereon and all other charges, fees or expenses hereunder shall be due
and payable in full on or before January 1, 2010 (the "Maturity Date"), or such
later date as may be designated by Lender by written notice from Lender to
Borrower (it being understood that in no event will Lender be under any
obligation to extend or renew this Note beyond the initial or any extended
Maturity Date).  If this blank is not completed, the Note shall be deemed to be
payable on demand.

 

 

--------------------------------------------------------------------------------

 

4.
Advances.  All of the proceeds of this Note shall be advanced or disbursed in
full to Borrower at the closing of this loan and no further advances shall be
allowed.

 
5.
Late Charge and Default Rate of Interest.  If Lender does not receive any
payment due under this Note within ten (10) days of the date it is due, then
Lender may charge a late charge of five percent (5.00%) of the amount of the
overdue payment (the "Late Charge").  Upon maturity, whether by acceleration or
otherwise, or upon the occurrence of an Event of Default hereunder, in addition
to any and all other remedies to which Lender may be entitled, the applicable
rate of interest on this Note shall be increased to five percent (5.00%) per
annum in excess of the rate set forth in Section 1, above (the "Default Rate"),
but not more than the highest rate permitted by law.

 
6.
Security.  To secure repayment of this Note, any extensions or renewals thereof
and all other existing and future indebtedness of Borrower to Lender (whether
direct, indirect, absolute or contingent), Borrower shall grant, and does hereby
grant, to Lender a security interest in the following described property:

 
 
a.
first mortgage lien on all tracts of real property located in Laurel County and
Whitley County, Kentucky, and identified in the Purchase Agreement;

 
 
b.
first lien and security interest in all wells, fixtures, equipment and other
items of personal property located in Laurel County and Whitley County,
Kentucky, and identified in the Purchase Agreement; and

 
 
c.
collateral assignment of production and proceeds relating to oil and gas
produced from the foregoing properties;

 
All of the documents or instruments that provide a lien or security interest in
the collateral described above (the “Collateral”), as well as any and all other
documents or instruments now or hereafter executed in connection with this Note
and the loan evidenced hereby, including but not limited to the Purchase
Agreement and that certain Mortgage, Assignment of Leases and Rents and Security
Agreement executed by Borrower and Lender simultaneously herewith, are referred
to herein collectively as the "Security Documents."  All of the terms and
conditions of the Security Documents are incorporated herein and made a part of
this Note as if fully set forth at length herein.  Any holder of this Note shall
be entitled to the rights, privileges, benefits and remedies provided in the
Security Documents and in the real and personal property secured
thereby.  Borrower represents and warrants to Lender that the Security Documents
have been validly executed and delivered to Lender and that the Security
Documents are legally valid, binding and enforceable against Borrower (or any
other party which has executed any of the Security Documents) in accordance with
their respective terms.  As used herein, “Loan Documents” will mean all Security
Documents and this Note.


7.
Proceeds.  Each Borrower represents that the proceeds of this Note will be used
exclusively for business or commercial purposes, and that no portion of the
proceeds will be used for personal, family or household purposes.

 

 
- 2 -

--------------------------------------------------------------------------------

 

8.
Events of Default and Remedies.  The occurrence of any of the following shall be
an "Event of Default" hereunder:  (a) failure of Borrower to make any payment
when due under this Note or under any other note or obligation of Borrower to
Lender; (b) an Event of Default under the Security Documents, or any default
under any of the following that does not have a defined set of "Events of
Default" and the lapse of any notice or cure period provided therein:  any other
agreement, document or instrument between Borrower and Lender; (c) if Borrower
shall (i) make an assignment for the benefit of creditors, (ii) have a petition
initiating any proceeding under the Bankruptcy Code filed by or against one or
more of them, (iii) have a receiver, trustee, or custodian appointed for all or
any material part of Borrower’s assets, or (iv) seek to make an adjustment,
settlement or extension of their respective debts with his, her or its (as the
case may be) creditors generally; (d) a proceeding being filed by or commenced
against Borrower for dissolution or liquidation, or Borrower voluntarily or
involuntarily terminating or dissolving or being terminated or dissolved; (e) in
the event a judgment or writ or order of attachment or garnishment is made and
issued against Borrower or Borrower’s property; (f) any representation or
warranty made by Borrower to Lender in any document, including but not limited
to the Security Documents, or any other documents now or in the future securing
the obligations of Borrower to Lender, is false or erroneous in any material
respect; (g) the failure of Borrower to observe or perform any covenant or other
agreement with Lender contained in any document executed in connection with this
Note or any of the Security Documents; (h) in the event Lender in good faith
deems itself insecure with respect to payment of this Note, or in good faith
believes the prospect of payment is impaired, or Lender determines in the
exercise of its sole judgment that Lender’s perfection in any of the Collateral
is impaired; or (i) the failure of any Borrower to observe or perform any
covenant or other agreement with Lender contained in any document, including but
not limited to the Security Documents or any documents now or in the future
securing the obligations of Borrower to Lender.   Upon the occurrence of an
Event of Default:  (i) the outstanding principal balance hereunder together with
any additional amounts secured by the Security Documents, at the option of the
holder and without demand or notice of any kind (which are hereby expressly
waived), may be accelerated and become immediately due and payable, (ii) this
Note, together with all arrearages of interest will from the date of the
occurrence of the Event of Default bear interest at the Default Rate, (iii)
Borrower will pay to Lender all reasonable attorneys’ fees, court costs and
expenses incurred by Lender in connection with Lender's efforts to collect the
indebtedness evidenced by the Note, and (iv) the liability of Borrower hereunder
shall be limited to and satisfied exclusively from the Collateral, and Lender’s
sole remedy in the event of a default under this Note is to foreclose its lien
and security interest against the Collateral, it being understood that this is a
non-recourse Note.

 
9.
Prepayment.  The indebtedness may be prepaid in whole or in part without
penalty.  Payments received will be applied in the following order:  (i) to
charges, fees and expenses (including reasonable attorneys' fees), (ii) to
accrued interest, and (iii) to principal.  Any additional payments will be
applied in the foregoing order and, to the extent applied to principal, will be
applied to installments of principal payable hereunder in the inverse order of
maturity.

 

 
- 3 -

--------------------------------------------------------------------------------

 

Cumulative Remedies.  All rights and remedies of the holder of this Note shall
be cumulative to the fullest extent allowed by law.  Time shall be of the
essence for paying interest on the principal of this Note.
11.
Waiver.  All parties to this Note, whether a borrower, endorsers, sureties,
guarantors or otherwise connected herein, waive presentment, demand, notice of
dishonor, protest, notice of protest, notice of nonpayment or non-acceptance,
any other notice and all due diligence or promptness that may otherwise be
required by law, and all exemptions to which they may now or hereafter be
entitled under the laws of the Commonwealth of Kentucky, the United States of
America, or any state thereof.  No delay or failure on the part of Lender to
exercise any right, remedy or power hereunder, under any of the Loan Documents
or under applicable law will impair or waive any such right, remedy or power (or
any other right, remedy or power), be considered a waiver of or an acquiescence
in any breach, default or Event of Default or affect any other or subsequent
breach, default or Event of Default of the same or a different nature.  No
waiver of any breach, default or Event of Default, nor any modification, waiver,
discharge or termination of any provision of this Note, nor consent to any
departure by Borrower therefrom, will be established by conduct, custom or
course of dealing; and no modification, waiver, discharge, termination nor
consent will in any event be effective unless the same is in writing, signed by
Lender and specifically refers to this Note, and then such modification, waiver,
discharge or termination or consent will be effective only in the specific
instance and for the specific purpose for which given.  No notice to or demand
on Borrower in any case will entitle Borrower to any other or further notice or
demand in the same or any similar or other circumstance.

 
12.
Expenses Incurred by Lender.  If Lender expends sums in defending or otherwise
protecting its collateral under the Loan Documents prior to an Event of Default,
or if any Event of Default occurs under this Note, and this Note is placed in
the hands of an attorney for collection, or is collected through any court,
including, without limitation, bankruptcy court, then Borrower promises to pay
the holder of this Note the reasonable attorneys' fees and legal costs incurred
in collecting or attempting to collect or securing or attempting to secure this
Note or enforcing the rights of such holder with respect to any collateral
securing this Note, including, without limitation, appraisal fees, costs of
environmental audits, site assessments and/or remediation, to the fullest extent
allowed by the laws of the Commonwealth of Kentucky or any state in which any
collateral for this Note is situated.

 
13.
Rights of Lender.  Lender may, with or without notice to any party and without
affecting the obligations of any Borrower, surety, Guarantor, endorser,
accommodation party or any other party to this Note, (a) renew, extend or
otherwise postpone the time for payment of either principal of this Note or
interest thereon from time to time, (b) release or discharge any one or more
parties liable on this Note, (c) suspend the right to enforce this Note with
respect to any person(s), including any present or future Guarantor of this
Note, (d) change, exchange or release any property in which Lender possesses any
interest securing this Note, (e) justifiably or otherwise, impair any collateral
securing this Note or suspend the right to enforce against any such collateral,
and (f) at any time it deems it necessary or proper, call for and should it be
made available, accept, as

 

 
- 4 -

--------------------------------------------------------------------------------

 

14.
additional security, the signature(s) of an additional party or a security
interest in property of any kind or description or both.

 
15.
Late Charge, Default Rate, and Prepayment Premium.

 
 
15.1
The Late Charge, the Default Rate, and the Prepayment Premium, if any, are
imposed as liquidated damages for the purpose of defraying Lender’s expenses
incident to the handling of delinquent payments, but are in addition to, and not
in lieu of, Lender’s exercise of any rights and remedies hereunder, under the
other Security Documents or under applicable law, and any fees and expenses of
any agents or any reasonable fees and expenses of any attorneys which Lender may
employ.  In addition, the Default Rate reflects the increased credit risk to
Lender of carrying a loan that is in default.  Borrower agrees that the Late
Charge, Default Rate, and Prepayment Premium are reasonable forecasts of just
compensation for anticipated and actual harm incurred by Lender, and that the
actual harm incurred by Lender cannot be estimated with certainty and without
difficulty.

 
 
15.2
Nothing contained in this Note regarding late charges or the Default Rate will
be construed in any way to extend the due date of any payment or waive any
payment default, and each such right is in addition to, and not in lieu of, the
other and any other rights and remedies of Lender hereunder, under any of the
Security Documents or under applicable law (including, without limitation, the
right to interest, reasonable attorneys' fees and other expenses).

 
16.
Usury.  Without limiting the generality of the foregoing, if from any
circumstances whatsoever the fulfillment of any provision of this Note involves
transcending the limit of validity prescribed by any applicable usury statute or
any other applicable law with regard to obligations of like character and
amount, then the obligation to be fulfilled will be reduced to the limit of such
validity as provided in such statute or law, so that in no event will any
exaction of interest be possible under this Note in excess of the limit of such
validity and the right to demand any such excess is hereby expressly waived by
Lender.  As used in this Section, "applicable usury statute" and "applicable
law" mean such statute and law in effect on the date hereof, subject to any
change therein that result in a higher permissible rate of interest.

 
17.
Singular and Plural Terms.  Wherever used herein, the singular number shall
include the plural, the plural the singular, and the use of any gender shall
include all genders.

 
18.
Binding Effect.  This Note will bind Borrower and the heirs, executors,
administrators, successors and assigns of Borrower, and the benefits hereof will
inure to the benefit of Lender and its successors and assigns.  All references
herein to the "Borrower" and "Lender" will include the respective heirs,
administrators, successors and assigns thereof; provided, however, that Borrower
may not assign this Note in whole or in part without the prior written consent
of Lender and Lender at any time may assign this Note in whole or in part (but
no assignment by Lender of less than all of this Note will operate to relieve
Borrower from any duty to Lender with respect to the unassigned portion of this
Note).

 

 
- 5 -

--------------------------------------------------------------------------------

 

19.
Repayment by Lender.  If at any time all or any part of any payment or transfer
of any kind received by Lender with respect to all or any part of this Note is
repaid, set aside or invalidated by reason of any judgment, decree or order of
any court or administrative body, or by reason of any agreement, settlement or
compromise of any claim made at any time with respect to the repayment,
recovery, setting aside or invalidation of all or any part of such payment or
transfer, Borrower's obligations under this Note will continue (and/or be
reinstated) and Borrower will be and remain liable, and will indemnify, defend
and hold harmless Lender for, the amount or amounts so repaid, recovered, set
aside or invalidated and all other claims, demands, liabilities, judgments,
losses, damages, costs and expenses incurred in connection therewith.  The
provisions of this Section will be and remain effective notwithstanding any
contrary action which may have been taken by Borrower in reliance upon such
payment or transfer, and any such contrary action so taken will be without
prejudice to Lender's rights hereunder and will be deemed to have been
conditioned upon such payment or transfer having become final and
irrevocable.  The provisions of this Section will survive any termination,
cancellation or discharge of this Note.

 
20.
Notices.  All notices, demands, requests, consents or approvals and other
communications required or permitted hereunder will be in writing, and, to the
extent required by applicable law, will comply with the requirements of the
Uniform Commercial Code then in effect, and will be addressed to such party at
the address set forth below or to such other address as any party may give to
the other in writing for such purpose:

 

 
To Lender:
   
Energas Resources, Inc.
         
800 NE 63rd Street, 3rd Floor
         
Oklahoma City, Oklahoma  73105
       
Attn:
George Shaw, President
               
To Borrower:
   
Wildcat Energy Corp.
         
P.O. Box 3008
         
London, Kentucky  40743
       
Attn:
Blair Merriam
             

All such communications, if personally delivered, will be conclusively deemed to
have been received by a party hereto and to be effective when so delivered, or
if sent by telex, facsimile or telegraphic means, on the day on which
transmitted, or if sent by overnight courier service, on the day after deposit
thereof with such service, or if sent by certified or registered mail, on the
third business day after the day on which deposited in the mail.
 
21.
Governing Law.  This Note has been delivered and accepted at and will be deemed
to have been made at Lexington, Kentucky and will be interpreted and the rights
and liabilities of the parties hereto determined in accordance with the laws of
the Commonwealth of Kentucky, without regard to conflicts of law principles.

 
22.
Jurisdiction. Borrower hereby irrevocably agrees and submits to the exclusive
jurisdiction of any state or federal court located within Fayette County,
Kentucky, or,

 

 
- 6 -

--------------------------------------------------------------------------------

 

23.
at the option of Lender in its sole discretion, of any state or federal court(s)
located within any other county, state or jurisdiction in which Lender at any
time or from time to time chooses in its sole discretion to bring an action or
otherwise exercise a right or remedy, and Borrower waives any objection based on
forum non conveniensand any objection to venue of any such action or proceeding.

 
24.
Waiver of Jury Trial.  The parties hereto each waive any right to trial by jury
in any action or proceeding relating to this Note, or any actual or proposed
transaction or other matter contemplated in or relating to any of the foregoing.

 


IN WITNESS WHEREOF, Borrower has executed this Note effective as of January 1,
2008, but actually as of the date set forth below.


BORROWER:


WILDCAT ENERGY CORP.


By:      /s/ Blair J. Merriam                                                 
            Blair J. Merriam

Its:         V. Pres.                                             


Date: 1/17/2008









